

116 HR 5568 IH: Reproductive Health Information for Veterans Act
U.S. House of Representatives
2020-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5568IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2020Ms. Brownley of California introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to provide abortion counseling to a veteran who has an
			 unwanted pregnancy.
	
 1.Short titleThis Act may be cited as the Reproductive Health Information for Veterans Act. 2.Abortion counselingThe Secretary of Veterans Affairs shall provide abortion counseling to a veteran who has an unwanted pregnancy. Such counseling shall include—
 (1)options for the veteran regarding unwanted pregnancy, including termination; (2)accurate health information based on the health of the veteran regarding options described in paragraph (1); and
 (3)information regarding the location nearest to the residence of the veteran where the veteran may receive safe medical or surgical termination of the unwanted pregnancy.
			